Case: 2:19-cv-01342-EAS-EPD Doc #: 52 Filed: 05/29/20 Page: 1 of 4 PAGEID #: 852




                    UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

DAKOTA FISCHER,                         CIVIL ACTION NO. 2:19-cv-01342

       Plaintiff,

vs.

REMINGTON ARMS COMPANY, LLC, Judge Edmund A. Sargus, Jr.
REMINGTON OUTDOOR CO., INC.,
THE MARLIN FIREARMS CO.,
HORNADY MANUFACTURING CO.,
and ABC COMPANIES #1 through #5,

       Defendants.




 Hornady Manufacturing Co.’s Reply in Support of Motion for Sanctions
      Against Non-Party Witnesses George Shope and Joshua Gee



                            Respectfully submitted:

Kevin J. Schneider, # 18898             James E. Arnold (0037712)
CLINE WILLIAMS WRIGHT                   Damion M. Clifford (077777)
  JOHNSON & OLDFATHER, L.L.P.           Arnold & Clifford LLP
1900 U.S. Bank Building                 115 W. Main Street, 4th Floor
233 South 13th Street                   Columbus, NE 43215
Lincoln, Nebraska 68608-2095            dclifford@arnlaw.com
(402) 474-6900
kschneider@clinewilliams.com
Admitted Pro Hac Vice

                         Counsel for Defendant Hornady


Dated this 29th day of May, 2020
Case: 2:19-cv-01342-EAS-EPD Doc #: 52 Filed: 05/29/20 Page: 2 of 4 PAGEID #: 853




      Hornady Manufacturing Company hereby replies with regard to its Motion

for Sanctions as follows:

   1. This Court ordered that George Shope and Joshua Gee respond to the

Motion for Sanctions by May 22, 2020.

   2. As of today’s date, Hornady has not received anything from Joshua Gee

and is not aware of any filing by Mr. Gee.

   3. George Shope filed a letter with the Court on May 22, 2020 (filing 51.)

   4. In reply, Hornady submits the Declaration of Kevin J. Schneider dated

May 29, 2020 (Exhibit 1).

   5. While Hornady does not believe the implications in Shope’s letter that he

has been dealt with unfairly by counsel for Hornady are relevant to the issues

before the Court on Hornady’s Motion for Sanction, Hornady nonetheless

submits this declaration to clarify that it has made every effort to privately settle

this dispute with Shope in a matter that is reasonable and respectful.

   6. Hornady believes that its Motion for Sanctions is now fully submitted and

can be decided by the Court. Hornady requests an order that George Shope and

Joshua Gee be responsible for sanctions in this matter, with the amount to be

determined based upon additional submissions by Hornady as to its attorney’s

fees, expenses and costs.

                             [Signature on next page.]
Case: 2:19-cv-01342-EAS-EPD Doc #: 52 Filed: 05/29/20 Page: 3 of 4 PAGEID #: 854




                                    HORNADY MANUFACTURING CO.,
                                    Defendant


                              By:   /s/ Kevin J. Schneider
                                    Kevin J. Schneider, # 18898
                                    CLINE WILLIAMS WRIGHT
                                      JOHNSON & OLDFATHER, L.L.P.
                                    1900 U.S. Bank Building
                                    233 South 13th Street
                                    Lincoln, Nebraska 68608-2095
                                    (402) 474-6900
                                    kschneider@clinewilliams.com

                                    Admitted Pro Hac Vice

                                    James E. Arnold (0037712)
                                    Damion M. Clifford (077777)
                                    Arnold & Clifford LLP
                                    115 W. Main Street, 4th Floor
                                    Columbus, NE 43215
                                    dclifford@arnlaw.com

                                    Counsel for Defendant Hornady




                                       2
Case: 2:19-cv-01342-EAS-EPD Doc #: 52 Filed: 05/29/20 Page: 4 of 4 PAGEID #: 855




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 29, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which by its operation will
send notification of such filing to all registered parties.
 Brian G. Miller                  Robert V. Kish
 Adam L. Slone                    Remington Co., LPA
 Brian G. Miller Co., LPA         200 Civic Center Drive, Suite 800
 250 West Old Wilson Bridge Road, Columbus, Ohio 43215
 Suite 270                        rkish@reminger.com
 Worthington, Ohio 43085          Attorney for Defendants Remington
 bgm@bgmillerlaw.com              Arms Company, LLC and Remington
 als@bgmillerlaw.com              Outdoor Co., Inc.
 Attorneys for Plaintiff

 Steven E. Danekas
 Swanson Martin & Bell, LLP
 Suite 3300
 330 North Wabash
 Chicago, IL 60611
 sdanekas@smbtrials.com
 Attorney for Defendants Remington
 Arms Company, LLC and Remington
 Outdoor Co., Inc.

I further certify that on May 29, 2020, I caused the foregoing to be served by U.S.
Mail upon the below non-parties:

 George Shope                               Joshua Gee
 11870 State Route 139                      7141 Mount Tabor Road
 Jackson, OH 45640                          Chillicothe, OH 45601



                                             By:   /s/ Kevin J. Schneider
                                                   Kevin J. Schneider




4852-6678-4190, v. 1




                                        3
